

MANAGEMENT AGREEMENT
 
This Agreement made this 25th day of September, 2008 by and between Windswept
Environmental, Inc., DBA Tradewinds Environmental, and its affiliates
Environmental Restoration, Inc. and Restorenet, Inc., (individually and
collectively the “Client”), with its principal place of business at 895 Waverly
Ave., Holtsville NY 11742 (“Facility”) and NachmanHaysBrownstein, Inc. with
offices at 822 Montgomery Avenue, Suite 204, Narberth, PA 19072 (“Manager”).
 
WHEREAS, Client’s secured lender, Laurus Capital Management LLC, has required
that Client engage a Chief Restructuring Officer in order to assist in obtaining
additional financing; and
 
WHEREAS, Client’s Board of Directors has voted to appoint a Chief Restructuring
Officer (“CRO”) to direct the restructuring of Client’s business; and
 
WHEREAS, Client and Board of Directors desires to retain the services of Manager
as set forth herein in accordance with the terms and conditions of this
Agreement; and
 
WHEREAS, Manager agrees to use its best efforts to provide the services to
Client as set forth herein, in accordance with the terms and conditions of this
Agreement.
 
NOW THEREFORE, in consideration of the mutual promises set forth herein, and
intending to be legally bound, Client and Manager hereby agree as follows:
 

I)
SERVICES TO BE RENDERED ON A REASONABLE EFFORTS BASIS

 

A)  
The duties of Manager and the CRO in its conduct of their business on a
reasonable efforts basis, on behalf of Client will include, without limitation
and as appropriate, after consultation with Michael O’Reilly, CEO:

 

1)  
Day to day operational and/or financial management of Client, in Manager’s
capacity as Chief Restructuring Officer of Client

 

2)  
Negotiation and execution of financing relationships, including preparation of a
situational analysis/business plan for submission to potential lenders in
consultation with the CEO and the Board.

 

3)  
Negotiation of and amendments to contracts.

 

4)  
The compromise of accounts payable and receivable and of notes payable and
receivable.

 

5)  
The hiring and discharge of employees.

 

6)  
Disbursement of funds.

 
 
1 of 10

--------------------------------------------------------------------------------

 
 

7)  
Direct communication with Client’s lenders, vendors, customers and employees.

 

B)  
Manager shall be duly elected to the office of Chief Restructuring Officer in
accordance with the by-laws of Client, and the by-laws or other proper corporate
resolutions of Client shall authorize Manager to perform the duties set forth in
this Management Agreement.

 

C)  
The Manager and the CRO shall be afforded the same insurance coverage and
indemnification rights as any officer and director of the company, as Client
shall have in effect from time to time.

 

D)  
Notwithstanding the foregoing, Manager shall have:

 

1)  
No duty or authority to enter into any contract or to pursue a course of action
which requires the approval of the Board of Directors of Client without having
first obtained such approval;

 

2)  
No duty, no responsibility, and no authority with respect to regulatory
compliance duties, including without limitation: (a) the management, handling,
transport, disposal or remediation of hazardous waste or hazardous substances;
(b) compliance with applicable federal, state or local statutes, ordinances,
regulations orders and requirements of common law in any way affecting or
pertaining to health, safety or the environment; and (c) filings with federal
and state securities authorities and filings and payments to federal, state, and
local taxing authorities, provided that Manager shall have responsibility for
any willful misconduct and gross negligence relating to such compliance duties,
and;

 

3)  
In acting on behalf of Client, no duty to nor any authority to enter into any
agreement with Manager (other than as necessary to carry out the terms of this
Agreement) nor to extend, renew, modify, amend or terminate this Agreement.

 

E)  
Manager acknowledges that it is working in concert with the CEO and the Board,
and will remain in close communications with both parties throughout this
assignment.

 

II)
REPORTING RESPONSIBILITY

 

A)  
The Manager shall report to the Board of Directors of Client with daily
reporting to Michael O’Reilly in his capacity as CEO.

 

III)
REGULATORY COMPLIANCE

 

A)  
All regulatory compliance decisions are the responsibility of Client; and,
without limitation, except as expressly provided above with respect to willful
misconduct and gross negligence, Manager shall have no duty, no responsibility,
and no authority with respect to regulatory compliance duties, including,
without limitation: (1) the management, handling, transport, disposal or
remediation of hazardous wastes or hazardous substances; (2) compliance with
applicable federal, state or local statutes, ordinances, regulations, orders and
requirements of common law in any way affecting or pertaining to health, safety
or the environment; and (3) filings with federal and state securities
authorities and federal, state and local taxing authorities.

 
 
2 of 10

--------------------------------------------------------------------------------

 
 

IV)
TERM OF AGREEMENT

 

A)  
This Agreement will commence at the beginning of business the date of this
Agreement and end at the close of business March 31, 2009 (“Ending Date”) unless
ended earlier by the terms of this Agreement. In the event either party to the
other does not afford written notice of termination of this Agreement within 15
days of any Ending Date, the Ending Date shall be deemed extended by one month.

 

B)  
Notwithstanding the foregoing Section II (A), this Agreement shall terminate
upon three (3) days written notice by either party to the other as provided
herein. However, Client acknowledges that this Agreement is a precondition to
obtaining additional secured financing and that Client shall not terminate this
Agreement without the prior written consent of Laurus.

 

V)
PLACE OF WORK

 

A)  
Manager’s services shall be performed at Client’s Facility and at Clients
various worksites as determined by Manager.

 

VI)
FEES TO MANAGER

 

A)  
Retainer

Client agrees to pay to Manager a retainer of $50,000 upon execution of the
Agreement, to be maintained as security throughout the term of this Agreement,
to be applied if necessary against the final invoice for fees and expenses and
the balance, if any, to be refunded to Client without interest.
 

B)  
Fees and expenses

Client agrees to pay fees for services rendered by personnel of Manager based
upon the daily and hourly rates regularly charged by Manager for the services of
its personnel, as such rates may be adjusted from time to time. Client agrees to
reimburse Manager for expenses incurred by Manager by reason of this Agreement
for travel, including air travel and rental car, and for lodging and meal
expenses whenever Manager’s personnel are away from home. Manager agrees to use
its best efforts to keep such expenses at the lowest practical level. Travel
time will be billed at one-half the normal hourly rate, except travel to and
from work at the beginning and end of the work day shall not be charged to
Client. This travel exemption shall not apply to travel to and from the Facility
from Manager’s or CRO’s place of residence.
 
 

 
3 of 10

--------------------------------------------------------------------------------

 

Hourly Rate
 

 
Hourly Rates
Principal & Supervising Managing Director
$400.00
Managing Director serving as CRO
$300.00
Other Professional Staff
$150.00 - $350.00

 

C)  
The CRO will cap his fees at $2,400 per day. Total Manager weekly fees and
expenses, including the fees of the CRO, will be capped at $20,000 per week.

 

D)  
Manager shall strive to work efficiently and will attempt to use in-house
resources as possible as feasible and limit the use of Other Professional Staff.

 

E)  
Manager shall maintain and submit time slips documenting its activities in
accordance with its normal billing procedures.

 

F)  
Billing and Payment

Manager agrees to render bi-weekly invoices to Client for fees and expenses of
its personnel, and any delay in rendering such invoices shall not constitute a
waiver of such fees and expenses. Client agrees to pay such invoices within two
business days of receipt by wire transfer to Manager’s bank ABA# 031-000053
Account #86-0583-9972 at PNC Bank in Philadelphia, PA, with telephone
notification to Judy Sacher at 610-660-0060, Extension 227. Alternatively,
payments may be made by certified or cashier’s check within two business days of
receipt.
 

G)  
Taxes

Client agrees that all taxes due by reason of amounts payable, or paid, to
Manager under this Section VI (for instance, sales taxes) are the responsibility
of and to be paid by Client, other than federal, state, and local taxes of the
Manager’s place of residence.
 

VII)
STATUS OF MANAGER

 

A)  
Michael W. Savage will be the individual designated by Manager to act as the
Chief Restructuring Officer, in performing this Agreement (the “Individual
Manager”). Until such time as Client receives written notification to the
contrary from Manager such Individual Manager has full authority to carry out
this Agreement on behalf of Manager.

 

B)  
Other representative of Manager shall be considered representatives of the Chief
Restructuring Officer and shall have the authority to act as directed by the
CRO.

 

C)  
Manager has authority to terminate Individual Manager as the individual
performing the duties for Manager under this Agreement and to substitute another
individual to perform its duties under this Agreement. Client shall be afforded
written notification of such termination and substitution.

 
 
4 of 10

--------------------------------------------------------------------------------

 
 

D)  
Manager and Individual Manager shall perform all services as independent
contractors and not as employees of Client, and neither Manager nor Individual
Manager shall receive any remuneration from Client, including participation in
disability, retirement, pension, profit sharing or other benefit or deferred
compensation plans of Client, other than as set forth herein. The name of the
Manager, and its personnel including the Individual Manager, shall not be set
forth in any document of the Client, or otherwise used by the Client, unless the
Manager in acting for Client sets forth such name(s) or the Manager shall have
previously consented thereto in writing.

 

VIII)
INDEMNIFICATION AND HOLD HARMLESS

 

A)  
Indemnification and Hold Harmless

 

1)  
Unpaid Employee Payroll, Payroll Taxes and Sales Taxes

At the time of this Agreement, Client may have accrued an unmet payroll
liability. Additionally, Client may have improperly diverted an undetermined
amount of trust fund taxes, including employee withholding and sales taxes.
Client’s current management and owners acknowledge that they may face personal
and/or criminal liability for these unpaid taxes and specifically indemnify
Manager for any and all liability arising from these taxes, except for Manager’s
willful misconduct or gross negligence. The Client agrees to assume all costs,
including but not limited to attorney’s fees, in the performance of this
indemnify to Manager.
 

2)  
Workers Compensation Insurance

At the time of this Agreement, Client acknowledges that it has allowed its
workers compensation insurance to lapse and may therefore be operating its
business in violation law. Client agrees to accept full responsibility for such
possible illegal operations. The Client agrees to fully and collectively
indemnify Manager for any and all consequences arising from operating without
workers compensation insurance and to assume all costs, including but not
limited to attorney’s fees, in the performance of this indemnify to Manager,
except for Manager’s gross negligence or willful misconduct. Client is obligated
to maintain full workers compensation insurance as required by law during the
entire term of this Agreement and Client certifies that such insurance is in
place prior to its execution of this Agreement. Client acknowledges that,
notwithstanding any other provision of this Agreement, breach of this provision
may result in the immediate resignation of Manager as CRO.
 

3)  
General Indemnity

Client agrees to indemnify and hold harmless Manager, to the full extent lawful,
against any and all losses, actions, claims, damages, liabilities or costs
including reasonable legal fees and expenses, except for claims and obligations
arising from Manager’s gross negligence or willful misconduct (collectively,
“Loss”), whether or not in connection with a matter in which Manager is a party,
as and when incurred, directly or indirectly, caused by, relating to, based upon
or arising out of Manager acting for Client pursuant to this Agreement. Manager
shall not be held liable for errors in judgment. Notwithstanding the foregoing,
Client shall have no duty to indemnify or to hold harmless Manager for any loss,
action, claim, damage, liability or cost to the extent such Loss is found, in a
final judgment by a court of competent jurisdiction, to have resulted primarily
and directly from the willful misconduct or unlawful activities of Manager.
 
 
5 of 10

--------------------------------------------------------------------------------

 
 

B)  
Limitation of Liability

Client and its subsidiaries agree that Manager’s liability to Client, to the
extent not otherwise limited, indemnified or held harmless hereunder, is further
limited to the amount of fees paid to Manager hereunder.
 

C)  
Included Indemnitees

Subject to the exceptions expressly herein contained, the indemnification and
hold harmless provisions shall be in addition to any liability which Client may
otherwise have to Manager and shall include in addition to Manager, the
Individual Manager(s) performing this Agreement, Manager’s affiliated entities,
directors, officers, employees, agents and controlling persons of Manager within
the meaning of the federal securities laws. All references to Manager in these
indemnification and hold harmless provisions shall be understood to include any
and all of the foregoing.
 

D)  
Counsel and Notification of Client

If any claim, action, proceeding, or investigation is commenced as to which
Manager proposes to demand such indemnification and to be held harmless, it will
notify Client promptly upon becoming aware of any such action, proceeding or
investigation. Manager will have the right to retain counsel of its own choice
to represent it, and Client will pay the reasonable fees and expenses of such
counsel; and such counsel shall to its fullest extent consistent with its
professional responsibilities cooperate with Client and any counsel designated
by it. Client will only be liable for any settlement of any claim against
Manager made with Client’s written consent, which consent shall not be
unreasonably withheld.
 

E)  
Duration

Neither termination nor completion of the engagement of Manager pursuant to the
CRO Agreement shall affect the indemnification and hold harmless provisions
which shall remain operative and in full force and effect.
 

F)  
Health, Safety and Environmental Inclusion

For purposes of indemnifying and holding Manager harmless from any breach of the
representations, warranties and covenants set forth hereunder, Client agrees to
indemnify and hold harmless Manager to the full extent set forth hereunder.
 

G)  
In the event of litigation between Client and Manager, the prevailing party
shall be entitled to recover its reasonable fees and expenses, including
attorney’s fees.

 


 
6 of 10

--------------------------------------------------------------------------------

 




IX)
INFORMATION AND CONFIDENTIALITY

 

A)  
Information

The Client agrees to provide access to all financial and other information and
records, and to Client’s directors, officers, employees, and representatives,
creditors and other stakeholders, as Manager deems appropriate.
 

B)  
Confidentiality

Manager agrees that all information, whether or not in writing, of a private,
secret or confidential nature concerning Client is and shall remain the
exclusive property of Client, and no such information shall be divulged by
Manager to third parties, unless such information becomes public knowledge or is
required by order of a court. Client acknowledges that Manager has been tasked
with maintaining relations with Client’s secured lender and specifically
authorizes Manager to divulge Client’s confidential information to Laurus
Capital Management LLC and its affiliates in executing this responsibility.
 

C)  
Personnel Disclosure

Client is responsible for bringing matters (i.e., sexual harassment, substance
abuse) to Manager.
 

D)  
Representations

Client is unaware of any material misrepresentations or misstatement with the
exceptions of the following:
 

X)
ENGAGEMENT OF OTHERS

 
When Client requests or agrees that Manager shall arrange for services of a
third-party, Client will compensate third-party service providers, including,
without limitation, attorneys, accountants, financial managers, brokers, and
property managers, in accordance with the agreed compensation terms of such
third-parties.
 

XI)
HEALTH, SAFETY AND ENVIRONMENTAL REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

A)  
Client represents and warrants that, to the best of its knowledge:

 

1)  
All activities and operations of Client, including without limitation, those at
the Facility, have been and are being conducted in compliance with all
applicable federal, state and local environmental, health, and safety statutes,
ordinances, regulations and orders and requirements of common law
(“Environmental Statutes”).

 

2)  
No Hazardous Substance (as herein defined) is present in, on, over or under or
is migrating from the Facility (or at other facilities owned or leased by Client
or its subsidiaries (collectively, “Client Facilities”)) in a manner as may
require remediation under any Environmental Statutes or, to Client’s knowledge,
is present in, on, over or under any adjacent premises or is migrating to the
Facility or to Client Facilities. The term “Hazardous Substances” means
substances and materials that are regulated pursuant to Environmental Statutes
including, without limitation, substances and materials that are or contain
hazardous substances, hazardous wastes, hazardous materials, toxic substances,
regulated substances, and petroleum as those terms are defined pursuant to any
Environmental Statute.

 
 
7 of 10

--------------------------------------------------------------------------------

 
 

3)  
Client has obtained and maintained and is in compliance with all registrations,
licenses, permits and approvals, including amendments thereto, issued by
governmental agencies pursuant to Environmental Statutes and all are in full
force and effect.

 

4)  
The generation, handling, treatment, storage, transportation and disposal of
Hazardous Substances and waste by, or on behalf of, Client was and is in
compliance with all applicable federal, state and local laws, ordinances and
regulations, including Environmental Statutes.

 

5)  
Client has not received any notice of any violation of or investigation or claim
of liability under any Environmental Statute regarding or relating to the
Facility and Client Facilities and their operation or notice of any
investigation or potential liability of Client regarding any other facility
including, without limitation, those to which Client, Client Facilities or the
Facility sent Hazardous Substances or waste for handling, treatment, storage or
disposal (“Other Facilities”).

 

6)  
Neither the Facility, Client Facilities, nor any Other Facility is listed or
proposed for listing on the National Priorities List or the Comprehensive
Environmental Response, Compensation and Liability Information System list
promulgated pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. 9601 et seq., as amended, or any analogous state or
local list.

 

B)  
Client agrees hereafter to remain in compliance with all Environmental Statutes.

 

XII)
MISCELLANEOUS PROVISIONS

 

A)  
Entire Agreement

 

1)  
This Agreement constitutes the entire understanding and agreement between the
parties hereto with respect to the subject matter hereof and may not be amended,
changed, modified, or supplemented, except in writing signed by each party.

 

B)  
Assignment

 

1)  
Neither party shall sell, assign, convey or otherwise transfer this Agreement,
or any of the rights, interests or obligations hereunder to any other party
without the prior written consent of the other party, except that Manager may
assign this Agreement to a corporation in which Thomas D. Hays III or Howard
Brod Brownstein is a shareholder.

 
 
8 of 10

--------------------------------------------------------------------------------

 
 

C)  
Notices

 

1)  
Any written notice required to be given hereunder shall be validly given if
delivered personally or sent by registered or certified mail, postage prepaid,
to the address of the party set forth in the opening paragraph of this
Agreement, or to such other address as one party shall provide in writing to the
other in accordance with this paragraph.

 

D)  
Interpretation

 

1)  
The internal laws of the Commonwealth of Pennsylvania applicable to Agreements
made and to be fully performed therein shall govern the validity,
interpretation, and enforcement of this Agreement.

 

E)  
Waiver

 

1)  
The waiver of any breach of any provision of this Agreement by a party to this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by such party.

 

F)  
Separability of Provisions

 

1)  
If any provision of this Agreement shall be or become illegal or unenforceable
in whole or in part for any reason whatsoever, the remaining provisions shall
nevertheless be deemed, valid, binding and subsisting.

 

G)  
Headings and Paragraphs

 

1)  
The headings and paragraphs of this Agreement are for convenience only and shall
not affect the interpretation of this Agreement.

 

XIII)
DISCLOSURE

 

A)  
Manager has many relationships in the business community involving lenders, law
firms, accounting firms, consulting firms, independent consultant contractors,
and others. These relationships may include Manager in the past or currently:
receiving client referrals, providing client referrals, providing or receiving
professional services, employing employees or contractors or serving as a
contractor, and other types of relationships. These relationships may include
lenders, professionals or others that have a connection with Client and/or
Manager’s services provided under this Agreement. Such relationships are
expected to continue and new ones may begin during the provision of services
hereunder. Manager represents that its independence in providing services
hereunder is not compromised by such relationships, and is willing to confer
with Client at Client’s request concerning the specific nature of any such
relationships Manager may have.

 

B)  
Manager and Individual Manager were engaged by Laurus Capital Management LLC,
(“Laurus”) during the one-week period of September 16, 2008 through September
22, 2008 to conduct an assessment of Client. Manager and Individual Manager have
had continued conversations with Laurus since this one-week assessment. Laurus
is the primary secured creditor of Client and Manager acknowledges that during
this initial assessment period it represented Client’s secured creditor, who
might have a position that is contrary to Client’s other stakeholders. Both
Manager and Individual Manager do not believe that this prior assignment will
cause Manager or Individual Manager from unduly favoring Laurus or prevent them
from dutifully representing all of Client’s stakeholders in order of priority,
as appropriate in light of the financial situation of Client.

 
 
9 of 10

--------------------------------------------------------------------------------

 
 

C)  
Manager and Individual Manager conducted an assessment for Laurus Capital
Management of Verso Technologies, Inc. during the week of April 14, 2008.
Manager and Individual Manager were retained on April 28, 2008 as Chief
Administrative Officer of Verso Technologies, Inc. and its affiliates
(collectively “Verso”) and directed Verso’s operations during its Chapter 11
bankruptcy in a case filed in the Northern District of Georgia. Laurus and its
affiliates were the secured lender of Verso. The plan developed and implemented
by Manager and Individual Manager resulted in payment in full to Laurus by
Verso. Manager, Individual Manager and Client agree that this past success is an
indication of Manager’s and Individual Manager’s expertise and that such record
will not prevent Manager or Individual Manager from fully acting in the best
interests of Client.

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 
WINDSWEPT ENVIRONMENTAL, INC.
 
Michael O’Reilly (conformed)
 
By:  Michael O’Reilly
 
Its: Chief Executive Officer
 
NACHMANHAYSBROWNSTEIN, INC.
 
Harvey L. Nachman (conformed)
 
By: Harvey L. Nachman
 
Principal
 
 
10 of 10

--------------------------------------------------------------------------------

 